UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN MANNING,

                                 Plaintiff,

                     -against-                                   18-CV-11542 (LLS)

                                                       ORDER TO SHOW CAUSE UNDER
YONKERS FAMILY Y.M.C.A.; MORICE
                                                             28 U.S.C. § 1915(g)
HINSON; CAROLYN MOSHA; DIRECTOR
MS. HOWARD,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, currently detained in the Westchester County Jail, filed this action pro se and

seeks in forma pauperis (“IFP”) status. The Court directs Plaintiff to show cause why the Court

should not deny his IFP application under 28 U.S.C. § 1915(g), the Prison Litigation Reform

Act’s three-strikes provision.

                            PRISON LITIGATION REFORM ACT

       The Prison Litigation Reform Act (PLRA) added the following three-strikes provision to

the IFP statute:

       In no event shall a prisoner bring a civil action . . . under this section if the
       prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
       facility, brought an action or appeal in a court of the United States that was
       dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
       upon which relief may be granted, unless the prisoner is under imminent danger
       of serious physical injury.

§ 1915(g). The Court finds that Plaintiff has accumulated three strikes under the PLRA, and he is

therefore barred under § 1915(g) from filing any actions IFP. See Manning v. Westchester Cnty.

Dep’t of Corr., No. 08-CV-6788 (KMW) (S.D.N.Y. July 30, 2008) (dismissing action for failure

to state a claim); Manning v. Brown, No. 08-CV-3998 (KMW) (S.D.N.Y. Apr. 29, 2008) (same);

Manning v. Officer Mathew, No. 07-CV-9774 (KMW) (S.D.N.Y. June 18, 2009) (same). Because
Plaintiff is barred under § 1915(g), unless he is “under imminent danger of serious physical

injury,” plaintiff must pay the filing fee.

        Plaintiff does not allege any facts suggesting that he is in imminent danger of serious

physical injury. 1 Instead, Plaintiff alleges that in March 2017, while issues with his landlord were

being addressed in an ongoing landlord/tenant action in housing court, Plaintiff was locked out

of his room at the Y.M.C.A. Plaintiff brings this action seeking to be able to return to his

residence and seeking monetary damages for his lost personal belongings.

                          NOTICE AND OPPORTUNITY TO BE HEARD

        A pro se litigant is generally entitled to notice and an opportunity to be heard before the

Court issues a final decision that is unfavorable to the litigant. See Snider v. Melindez, 199 F.3d

108, 113 (2d Cir. 1999) (requirement of notice and opportunity to be heard “plays an important

role in establishing the fairness and reliability” of the dismissal order, “avoids the risk that the

court may overlook valid answers to its perception of defects in the plaintiff’s case,” and

prevents unnecessary appeals and remands). The Court therefore grants Plaintiff leave to submit

a declaration showing that, while a prisoner, he has not filed three or more cases that were

dismissed as frivolous, malicious, or for failure to state a claim. Plaintiff must submit this

declaration within thirty days. If Plaintiff does not make this showing, or if he fails to respond to

this order, the Court will deny Plaintiff’s IFP application, dismiss the action without prejudice,

and bar Plaintiff from filing future actions IFP while he is a prisoner. 2




        1
          An imminent danger is not one “that has dissipated by the time a complaint is filed,”
Pettus v. Morgenthau, 554 F.3d 293, 296 (2d Cir. 2009); rather, it must be one “existing at the
time the complaint is filed,” Malik v. McGinnis, 293 F.3d 559, 563 (2d Cir. 2002).
        2
            Plaintiff is not barred from filing a new case by prepaying the filing fee.

                                                    2
                                          CONCLUSION

         The Clerk of Court is directed to assign this case to my docket, mail a copy of this order

to Plaintiff, and note service on the docket. The Court directs Plaintiff to show cause why the

Court should not deny his IFP application under the PLRA’s three strikes provision, 28 U.S.C.

§ 1915(g). Plaintiff must file a declaration within thirty days explaining any reason why he

should not be barred under the PLRA. A declaration form is attached to this order for Plaintiff’s

convenience. If Plaintiff does not show cause, or if he fails to respond to this order, the Court

will deny Plaintiff’s IFP application, dismiss this action without prejudice, and bar Plaintiff

under § 1915(g) from filing future actions IFP while he is a prisoner.

         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     June 5, 2019
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  3
                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
